DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  
In claim 1, line 11, “crosssectional” should read --cross-sectional--; 
In claims 4 and 5, line 1, “The The” should read --The--;
In claim 4, “claim 2” should read --claim 1--;
In claim 6, “The A” should read --A--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin (US2013/0106231A1).
Chamberlin reads on the claims as follows (refer to Figs. 1-5B and 7):
Claim 1. A stator of a rotating electric machine, the stator comprising: 
a stator core (20) including a plurality of teeth (between which are formed slots 26) arranged around a rotation axis of the rotating electric machine and slots (26) respectively defined between the teeth; and 
a coil (30) winding the teeth, wherein the coil includes a plurality of coil segments (see para. [0029]) connected to each other (see para. [0030] and Fig. 1), and a cross-sectional area of at least a part of a coil segment of the plurality of coil segments at a coil end part (12, Fig. 1) of the coil protruding from an end surface of the stator core in a direction of the rotation axis is different1 from a cross-sectional area of the coil segment on an inner side of a slot of the slots, 
wherein at least a part (40 including 62) of the coil segment at the coil end part is formed by connecting two or more conductor pieces (ends of two 32 or ends of two 34) such that a cross-sectional area of at least the part of the coil segment is greater than the [cross-sectional] area of the coil segment on the inner side of the slot. See footnote 1.
Claim 4. [The] stator according to claim [1], wherein at least the part of the coil segment at the coil end part is widened toward an outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. See Fig. 7 at 62 and footnote 1.
Claim 5. [The] stator according to claim 4, wherein: 
a first coil segment including a first connection portion is connected to a second coil segment including a second connection portion at the coil end part; 
at least one of the first connection portion and the second connection portion is widened toward the outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. This language is understood to mean the two coil segments are connected to each other, and each also includes a connection portion at the coil end part. Fig. 1 clearly shows multiple coil segments, part of the coil 30 and being interconnected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US2002/0043886A1).
Fujita discloses many embodiments, starting with Embodiment 1 in which a stator is described in detail followed by additional embodiments whose description only focuses on what is different. In the embodiment of Fig. 7 for example, Fujita shows U-shaped conductors, end portions 18d of appropriate segments being connected to form the coil. In the embodiment of Fig. 8, Fujita discloses a continuous conductor. In Figs. 13 and 14 Fujita discloses individual conductors being pressed either at the end portions which are to be part of coil end groups 19 or in the middle, at the portion which is to become a straight portion 18a for installing in a slot. One of ordinary skill in the art understands that these are individual conductors, one per slot, to be disposed with portion 18a in a slot, an end of one conductor being connected to the end of another conductor, to form the coil. It is clear the individual conductors shown in these embodiments are not part of a longer conductor (such as that of Fig. 8) which is to be bent into shape, because such an embodiment is shown in Fig. 23, and the distinction is therefore clear.
With respect to the embodiment of Fig. 12, Fujita discloses applying varnish 26 (i.e. insulation process) to the coil end groups 19, but does not disclose whether or not the conductor pieces are interconnected pressed conductors.
In view of the embodiment of the embodiments shown in Figs. 13 and 14, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the process of forming individual conductors as shown in Fig. 13 or 14, to be connected to each other to form the winding coil of Fig. 12, as a matter of using a known technique to improve a similar device in the same way, with predictable results. 
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
With respect to claim 1 and claims depending therefrom, Applicant’s arguments are moot in view of the new ground(s) of rejection. Regarding claim 6, Applicant argues Fujita does not disclose “a step of connecting two or more pressed conductor pieces (30a to 30f) to each other to form a connected conductor.” The examiner respectfully disagrees. As explained in more detail in the present Office action, the embodiments shown in Figs. 13 and 14 are clearly drawn to individual conductor elements, each such conductor to be disposed in one slot. Although Fujita does not explicitly mention connecting the conductors, one of ordinary skill in the art understands the only way to form a coil is by connecting the conductors. It is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the coil of the embodiment of Fig. 12 from connected conductors of the type shown in Figs. 13 and 14, and to apply insulating varnish as disclosed with respect to Fig. 12.
NOTE: Although Chamberlin was only applied to claims 1, 4 and 5, so as to not introduce a new ground of rejection against claim 6, Applicant is respectfully advised that Chamberlin also anticipates claim 6. Additionally, the embodiment of Fig. 7 of Fujita discloses U-shaped conductors which have ends 18d welded together. Such an embodiment could also be used in an obviousness rejection against claim 6, combined with the embodiment of Fig. 12. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The coil segments, such as hair-pin or U-shaped conductors (see para. [0029] have in-slot portions. At one axial end of the stator, conductors from two different slots have their ends welded together. Fig. 7 for example shows two connected conductors 32 and two connected conductors 34. See side extensions 62. The welded portion connecting two conductors 32 (or two conductors 34) clearly has a greater cross-sectional area than either of the individual conductors disposed in a slot.